On August 15, 1910, petition in error, with case-made attached, was filed with the clerk of this court, and summons in error issued thereon. On May 4, 1912, the defendant in error filed a motion, which motion shows service upon the plaintiff in error, asking that the appeal be dismissed for failure to comply with rule 7 of this court (20 Okla. viii, 95 Pac. vi). This appears not to have been done. The appeal is therefore dismissed. Leavitt et al. v. Commercial National Bank,26 Okla. 164, 109 P. 71.
All the Justices concur.
 *Page 1